GUIDRY, Judge.
Defendant, Janice A. Thibodeaux, has appealed devolutively from a judgment rejecting her petition for an injunction arresting a seizure and sale under executory process.
Although able counsel for defendant-appellant has presented interesting arguments that the sale should have been enjoined, we have concluded these issues are now moot. The record reflects that the sale was held before the motion for a devolutive appeal was filed.
Under these facts, the jurisprudence is firmly established that the appeal is subject to dismissal for mootness. A few of the many cases dismissing appeals in similar situations are: City Finance Company of Alexandria, Inc. v. Johnson, 410 So.2d 1189 (La.App.3rd Cir.1982); Bradley and Braud, Inc. v. Canady, 342 So.2d 1184 (La.App. 1st Cir.1977); Ford Motor Credit Company v. Guillory, 335 So.2d 36 (La.App. 3rd Cir. 1976); Rourke v. Corsey, 334 So.2d 480 (La.App. 3rd Cir.1976); Mr. Pizza, Inc. v. Furlow, 230 So.2d 649 (La.App. 4th Cir.1970); State v. Mutual Inv. Co., 214 La. 356, 37 So.2d 817 (La.1948); Wetherbee v. Lodwick Lbr. Co., 194 La. 352, 193 So. 671 (La.1940).
For the above and foregoing reasons, the appeal herein taken is dismissed. All costs of this appeal are assessed against the defendant-appellant.
APPEAL DISMISSED.